Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2019-088567 and JP2020-020887, filed on 05/08/2019 and 02/10/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (US 2018/0376086 B2).
Regarding Claim 1, Tamaki teaches an image capture apparatus (fig.1; image capturing apparatus) comprising: an image sensor (fig.1; image sensor 122); and an adjustment circuit that adjusts a drive timing of the image sensor (fig.1; image sensor driver 123), wherein the adjustment circuit (fig.1; image sensor driving circuit 123), in a case where a second drive time period (fig.4 and 5), which is a drive time period of the image sensor for still image shooting (Para.0039; still image shooting), overlaps with a first drive time period (fig.4 and 5; Tr1 and Td1 time period overlaps), which is a drive time period of the image sensor for moving image shooting (Para.0044-0047; moving image shooting), changes a start timing of the second drive time period to a timing that is based on a movement direction and a movement amount of a main subject (fig.4-5; Para.0044-0047; moving image shooting when object is moving body adjust the time period).  

Regarding Claim , Kimoto teaches the image capture apparatus according to claim 1, further comprising: a prediction circuit that predicts a timing at which the main subject most closely approaches a specific position within a field of view (fig.4-5; Para.0044-0047), based on the movement direction and movement amount of the main subject that are detected from a moving image shot by the image sensor (fig.4-5; Para.0044-0047), wherein the adjustment circuit, in the case where the second drive 

Regarding Claim 3, Kimoto teaches the image capture apparatus according to claim 1, further comprising: a correction circuit that (fig.1), in a case where the second drive time period after the start timing was changed overlaps with the first drive time period, corrects the start timing so as to eliminate the overlap (fig.4-5; Para.0044-0047; moving image shooting when object is moving body adjust the time period by delay).  

Regarding Claim 14, Kimoto teaches the image capture apparatus according to claim 1, wherein the moving image shooting is moving image shooting for performing live view display (Para.002; live view display).  

Regarding Claim 15, Kimoto teaches same reason as Claim 1.

Regarding Claim 16, Kimoto teaches same reason as Claim 1.

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 4 which specifically comprises the following features in combination with other recited limitations:-- the correction circuit, in a case where the second drive time - 32 -10191796US01/P220-0248US period after the start timing was changed overlaps with the first drive time period one after the first drive time period with which there was initially overlap, corrects the start timing of the second drive time period, such that the second drive time period starts after an end of the first drive time period with which there was initially overlap and does not overlap with any of the first drive time periods.  

The prior art fails to teach Claim 5 which specifically comprises the following features in combination with other recited limitations:-- the correction circuit, in a case where the second drive time period after the start timing was changed overlaps with the first drive time period one before the first drive time period with which there was initially overlap, corrects the start timing of the second drive time period, such that the second drive time period ends before the first drive time period with which there was initially overlap and does not overlap with any of the first drive time periods.  

The prior art fails to teach Claim 6 which specifically comprises the following features in combination with other recited limitations:-- the correction circuit, in a case where the second drive time period after the start timing was changed overlaps with the first drive time period with which there was initially overlap, corrects the start timing of the second drive time period to one of: a first start 

The prior art fails to teach Claim 12 which specifically comprises the following features in combination with other recited limitations:-- the correction circuit, in a case where the second drive time period after the start timing was changed overlaps with the first drive time period with which there was initially overlap, shortens the first drive time period with which there was initially overlap by reducing an amount of data to be read out from the image sensor in the first drive time period with which there was initially overlap, and eliminates the overlap.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAYEZ A BHUIYAN/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698